249 F.2d 447
Otho J. SHARPE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13202.
United States Court of Appeals Sixth Circuit.
Nov. 21, 1957.

Leyshon & Tribbie, Cambridge, Ohio, for petitioner.
Charles K. Rice, Washington, D.C., for respondent.
PER CURIAM.


1
The petitioner having failed to show cause why this petition to review the decision of the Tax Court should not be dismissed, in response to this court's order of November 7, 1957, it is ordered that the petition to review be and it hereby is dismissed.